EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wade Kirshy on 04/01/21.
The application has been amended as follows: 
Please replace Claims 1, 11 and 16 as follows.


1.	(Currently Amended)  A method comprising:
determining an account enabling an identity of a user to access a first resource, wherein the first resource is accessible from a first device using a first application, wherein the first device is registered for the identity of the user;
configuring, by a computer system, the first application based on a user role associated with the identity of the user;
provisioning, by the computer system, the first application with access to the first resource using the first device registered for the identity of the user;
detecting a change in the user role from a first user role to a second user role;
determining, based on the second user role, a change in access permitted to the identity of the user by the account;
detecting a plurality of devices registered for the identity of the user;
transmitting the first application to the plurality of devices after configuring the first application based on the change in the user role; and
instructing each of the plurality of devices to modify a configuration of the first application based on the change in access.

11.	(Currently Amended)  A non-transitory computer-readable medium comprising instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations comprising:
determining an account enabling an identity of a user to access a first resource, wherein the first resource is accessible from a first device using a first application, wherein the first device is registered for the identity of the user;
configuring, by a computer system, the first application based on a user role associated with the identity of the user;
provisioning, by the computer system, the first application with access to the first resource using the first device registered for the identity of the user;
detecting a change in the user role from a first user role to a second user role;
determining, based on the second user role, a change in access permitted to the identity of the user by the account;
detecting a plurality of devices registered for the identity of the user;
transmitting the first application to the plurality of devices after configuring the first application based on the change in the user role; and
instructing each of the plurality of devices to modify a configuration of the first application based on the change in access.


16.	(Currently Amended)  A server system comprising a memory, the server system executing instructions in a computer program, the computer program instructions comprising program code for:
determining an account enabling an identity of a user to access a first resource, wherein the first resource is accessible from a first device using a first application, wherein the first device is registered for the identity of the user;
configuring, by a computer system, the first application based on a user role associated with the identity of the user;
provisioning, by the computer system, the first application with access to the first resource using the first device registered for the identity of the user;
detecting a change in the user role from a first user role to a second user role;
determining, based on the second user role, a change in access permitted to the identity of the user by the account;

transmitting the first application to the plurality of devices after configuring the first application based on the change in the user role; and
instructing each of the plurality of devices to modify a configuration of the first application based on the change in access.


Terminal Disclaimer
The terminal disclaimer filed on 04/05/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,692,748 and No. 10,116,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/EDWARD ZEE/Primary Examiner, Art Unit 2435